NO. 07-06-0293-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                               DECEMBER 21, 2006
                         ______________________________

                             GARES CORP., APPELLANT

                                           V.

                      S & D INVESTMENTS, L.L.C., APPELLEE
                      _________________________________

            FROM THE 218TH DISTRICT COURT OF LA SALLE COUNTY;

          NO. 04-07-00064-CVL; HONORABLE STELLA H. SAXON, JUDGE
                      _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        ON JOINT MOTION TO EFFECTUATE SETTLEMENT AGREEMENT


      Appellant, Gares Corporation (“Gares”), perfected an appeal from the trial court’s

order granting appellee’s, S & D Investments, L.L.C. (“S & D”), Amended Motion for

Enforcement of Judgment and Release of Lien and Motion for Sanctions and the trial

court’s supplemental order granting S & D’s Amended Motion for Enforcement of Judgment

and Release of Lien and Motion for Sanctions. The parties have filed a Joint Motion to

Effectuate Settlement Agreement asserting that the parties have reached a settlement

agreement. The joint motion requests that this court set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of a
judgment in accordance with the parties’ agreement. This disposition is authorized by rules

42.1 (a)(2)(B) and 43.2(d) of the Texas Rules of Appellate Procedure. Finding the motion

complies with the requirements of rules 6.6 and 42.1(a), we vacate the judgment of the trial

court and remand for rendition of judgment in conformity with the parties’ agreement.


       Having disposed of this appeal at the parties’ request, we will not entertain a motion

for rehearing and our mandate shall issue forthwith.




                                          Per Curiam




                                             2